Citation Nr: 0311872	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  98-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from March 1968 to February 
1970.  He served in Vietnam from February 5, 1969, to 
December 26, 1969.  His service in Vietnam was as a medical 
corpsman with the 27th Surgical Hospital.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
VARO in St. Louis, Missouri.  

The provisions of 38 C.F.R. § 3.304(f) (2002) govern service 
connection for PTSD.  This regulation was revised effective 
March 7, 1997.  See 64 Fed. Reg. 32,807 (June 18, 1999).  The 
veteran's claim was filed in November 1996.  Thus, to the 
extent that either the new or the old version of the 
regulation is more favorable to the claim on any question 
than is the other, that version will be applied.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (when a law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, then, unless Congress has provided otherwise, the 
version most favorable to the appellant will apply); 
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The Board 
notes that it does not appear the RO reviewed the claim under 
the current version of § 3.304(f).  

Additional review of the record reveals that the veteran was 
provided with information regarding the Veterans Claims 
Assistance Act of 2000 (VCAA) and its ramifications in a 
March 22, 2003, communication.  He was informed that he had 
to provide additional evidence to the RO within 30 days from 
the date of the communication or the claim would be based 
only on the evidence which was of record at that time.  
However, the Board notes that on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7306 (Fed. Cir. May 1, 2003), held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  

Evidence of record reveals varying psychiatric diagnoses, 
including PTSD.  A VA psychologist interviewed the veteran in 
March 1997 and expressed the opinion that the veteran did not 
meet the criteria for a diagnosis of PTSD.  However, at the 
time of a VA outpatient visit in February 1998, an impression 
was made of "possible PTSD."  There is no medical evidence of 
record pertaining to the veteran's psychiatric status 
subsequent thereto.  

Development of the claim has been accomplished to a certain 
extent.  The veteran has indicated that his unit was exposed 
to enemy fire particularly in May and June 1969, and that 
appears to be confirmed by extracts of Operational Reports--
Lessons Learned submitted by the 67th Medical Group, the 
higher headquarters of the 27th Surgical Hospital in 1969.  

However, the record also reveals the veteran has referred to 
having recollections of involvement in or awareness of the 
death of two acquaintances in Vietnam.  He refers to a Peter 
Miller as having his "body blown in half."  He also indicates 
that on June 13, 1969, "Mr. Blue was killed."  A review of 
the Vietnam Memorial Directory of names of personnel killed 
in Vietnam shows that a Sergeant Blue was killed in August 
1968, several months before the veteran arrived in country.  
There was no indication of an individual named Blue having 
died on June 13, 1969.  As for Peter Miller, the only Miller 
with that first name listed in the directory was killed in 
September 1968, again a time several months before the 
veteran arrived in country.  

In view of the current posture of the case and the 
comprehensive scope of the VCAA, the Board is of the opinion 
that further development is necessary.  Accordingly, the case 
is REMANDED for the following:  

1.  The RO should request all of the 
veteran's VA outpatient clinic medical 
records from 1999 to the present, and 
associate all records received with the 
claims file.  The RO should also ask the 
veteran to identify names, addresses, and 
dates pertaining to any other sources of 
VA or non-VA treatment or examination for 
psychiatric purposes.  The RO should then 
secure copies of all identified records 
that are not already on file and 
associate them with the claims folder.  

2.  The veteran should be contacted and 
asked to provide as specific information 
as possible regarding the circumstances 
of the deaths of Peter Miller and 
Mr. Blue.  He should be asked to 
reconcile to the extent possible his 
recollection of the names of the 
individuals and the dates of their 
deaths.  

3.  Then, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature or the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service or prior to service it is 
determined or established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
afforded an examination by a VA 
psychiatrist who has not previously 
examined him to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  The 
examiner must be informed that he or she 
is to rely on verified stressors alone in 
determining whether a diagnosis of PTSD 
is in order.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  

5.  The claim of service connection for 
PTSD should then be readjudicated by the 
RO with consideration of 38 C.F.R. 
§ 3.304(f).  The RO must ensure that the 
new notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty to assist regulations, found 
at 66 Fed. Reg. 45,620-32 (August 27, 
2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  If the 
veteran does not appear for an examination without good 
cause, the supplemental statement of the case should include 
reference to the provisions of 38 C.F.R. § 3.655 (2002).  The 
veteran and his representative should be afforded an 
opportunity for response.  The case should then be returned 
to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he is notified by the RO.  The purpose of this REMAND 
is to comply with governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



